By the Court.
The jury were directed by the sheriff to add interest, from the time of the taking of the land, upon the amount of damages found by them to have been thereby occasioned to the petitioner’s estate, and to return the amount of damages and interest in one sum ; and they must be presumed to have followed that direction. It thus appears that their verdict included interest, and that, making due allowance for the interest so included, the damages awarded by the mayor and aldermen were not increased by the jury. The petitioner is therefore not entitled to costs. Gen. St. c. 43, § 73. Kidder v. Oxford, 116 Mass. 165.

Taxation affirmed.